Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/903360     Attorney's Docket #: 20314.0057US01
Filing Date: 6/16/2020; claimed foreign priority to 6/21/2019
					
Applicant: Ippei Yasutake
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “111” has been used to designate both the mounting portion main surface 111 in paragraph [0035], line 18 and the mounting portion back surface 111 in paragraph [0036], lines 4-5.  The drawing of figure 4 show the main  and it appears the specification would need to be corrected for the back surface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The reference character “111” has been used to designate both the mounting portion main surface 111 in paragraph [0035], line 18 and the mounting portion back surface 111 in paragraph [0036], lines 4-5.  The drawing of figure 4 show the main surface to be 111 and the back surface to be 112 and it appears the specification would need to be corrected for the back surface.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 6-20 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In regards to claim 6, it is unclear and confusing to what is meant by “wherein the mounting portion comprises a mounting portion main surface mounted with the semiconductor element, and a mounting back surface facing a side opposite to the mounting portion main surface in the thickness direction; and the mounting portion back surface is exposed from the sealing resin.”  In the specification, reference character “111” has been used to designate both the mounting portion main surface 111 in paragraph [0035], line 18 and the mounting portion back surface 111 in paragraph [0036], lines 4-5.  The claim correctly and drawing of figure 4 show the main surface to be 111 and the back surface to be 112 and it appears the specification would need to be corrected for the back surface.  
	Any of claims 6-20 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically rejected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-17 and 20, insofar as claims 6-17 and 20 can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasuya et al. (U.S. Patent Application Publication # 2008/0246132 A1).
In regards to claim 1,  Kasuya et al. (figures 1-5) show a semiconductor device 1, comprising: a semiconductor element 2; a first lead 19, being rectangular in shape when viewed in a thickness direction, comprising a mounting portion 3, four connecting portions 19 and four first terminal portions (outer ends of 19 and/or intersection of 19 and 22 in figure 3), wherein the semiconductor element 2 is mounted on the mounting portion 3, the connecting portions 19 extend from four corners (corners of 3) of the mounting portion 3, respectively, and the first terminal portions (outer ends of 19 and/or intersection of 19 and 22 in figure 3) are connected to front ends (portion of 19) of the plurality of connecting portions 19 respectively; a plurality of second lead 4, arranged, when viewed in the thickness direction, in a plural quantity in parallel to each edge of the mounting portion 3 between the adjacent first terminal portions (outer ends of 19 and/or intersection of 19 and 22 in figure 3); and a sealing resin 5, covering at least a part of each of the first lead 19 and the second leads 4; wherein, a part of each first terminal portion (outer ends of 19 and/or intersection of 19 and 22 in figure 3) is exposed from the sealing resin 5, each second lead 4 comprises a second terminal portion (another outer ends of 19 and/or another intersection of 19 and 22 in figure 3) and a joining portion 10, a part of the second terminal portion (another outer ends of 19 and/or another intersection of 19 and 22 in figure 3) is exposed from the sealing resin 5, and the joining portion 10 extends from the second terminal portion (another outer ends of 19 and/or another intersection of 19 and 22 in figure 3) toward the mounting portion 3, and a connecting portion width (width across 19) of the connecting portion 19 is greater than a joining portion width (width across 10) of the 10, the connecting portion width (width across 19) is a dimension in a direction perpendicular to an extension direction of the connecting portion 19 and the thickness direction, and the joining portion width (width across 10) is a dimension in a direction perpendicular to an extension direction of the joining portion 10 and the thickness direction.
In regards to clam 2, Kasuya et al. show wherein the dimension of the connecting portion width (width across 19) is equal to or more than twice the dimension of the joining portion width (width across 10).
In regards to claim 5, Kasuya et al. show wherein a ratio of a minimum distance L2 to a minimum distance L1 is equal to or less than ¼, the minimum distance L1 is a minimum distance between two of the second leads 4 respectively adjacent to the connecting portion 19 and interposed with the connecting portion 19, and the minimum distance L2 is a minimum distance between one of the second leads 4 and the connecting portion 19.
In regards to claim 6, Kasuya et al. show wherein the mounting portion 3 comprises a mounting portion main surface (top of 3) mounted with the semiconductor element 2, and a mounting back surface (back of 3) facing a side opposite to the mounting portion main surface (top of 3) in the thickness direction; and the mounting portion back surface (back of 3) is exposed from the sealing resin 5.
In regards to claim 7, Kasuya et al. show wherein the connecting portion 19 comprises a connecting portion main surface (top of 19) facing a side same with the mounting portion main surface (top of 3) in the thickness direction, and the mounting portion main surface (top of 3) and the connecting portion main surface (top of 19) are coplanar.
In regards to claim 8, Kasuya et al. show wherein the first terminal portion (outer ends of 19 and/or intersection of 19 and 22 in figure 3) comprises a first terminal portion back surface (back surface of outer ends of 19 and/or intersection of 19 and 22 in figure 3) facing a side same with the mounting portion back surface (back of 3) in the thickness direction, and the first terminal portion back surface (back surface of outer ends of 19 and/or intersection of 19 and 22 in figure 3) is exposed from the sealing resin 5.
In regards to claim 9, Kasuya et al. show wherein the first terminal portion (outer ends of 19 and/or intersection of 19 and 22 in figure 3) comprises a first terminal portion back surface (back surface of outer ends of 19 and/or intersection of 19 and 22 in figure 3) facing a side same with the mounting portion back surface (back of 3) in the thickness direction, and the first terminal portion back surface (back surface of outer ends of 19 and/or intersection of 19 and 22 in figure 3) is exposed from the sealing resin 5.
In regards to claim 10, Kasuya et al. show wherein the first terminal portion (outer ends of 19 and/or intersection of 19 and 22 in figure 3) further comprises a first terminal portion end surface (end surface of outer ends of 19 and/or intersection of 19 and 22 in figure 3) perpendicular to the first terminal portion back surface (back surface of outer ends of 19 and/or intersection of 19 and 22 in figure 3) and exposed from the sealing resin 5.
In regards to claim 11, Kasuya et al. show wherein the connecting portion 19 is covered by the sealing resin 5.
In regards to claim 12, Kasuya et al. show wherein the connecting portion 19 comprises a connecting portion back surface (back of 19) facing a side same with the mounting portion back surface (back of 3) in the thickness direction, and the connecting portion back surface (back of 19) is exposed from the sealing resin 5.
In regards to claim 13, Kasuya et al. show wherein the extension direction of the joining portion 10 of each of the second leads 4 inclines relative to an extension direction of the second terminal portion (another outer ends of 19 and/or another intersection of 19 and 22 in figure 3), and becomes more inclined as getting closer to the second lead 4 of the connecting portion 19.
In regards to claim 14, Kasuya et al. show wherein the extension direction of the joining portion 10 of the second lead 4 adjacent to the connecting portion 19 is substantially parallel to the extension direction of the connecting portion 19.
In regards to claim 15,  Kasuya et al. (figures 1-5) show a mounting structure, comprising: a semiconductor device according to claim 6; and a wiring substrate 16, for mounting the semiconductor device 1, the wiring substrate 16 comprising: a mounting portion land 15, bonded to the mounting portion back surface (back of 3); four first terminal portion lands 12, bonded to the first terminal portions (outer ends of 19 and/or another intersection of 19 and 22 in figure 3), respectively; a plurality of second terminal portion lands 12, bonded to the second terminal portions (another outer ends of 19 and/or another intersection of 19 and 22 in figure 3), respectively; and four connecting wires 17, connected to the mounting portion land 15 and the first terminal portion lands 12, respectively.
In regards to claim 16, Kasuya et al. show wherein the second terminal portion lands 12 extend toward the mounting portion land 15; and a dimension of a connecting wire width (width of 17) of the connecting wire 17 is greater than a dimension of a second terminal portion land width (width of 12) of the second terminal portion land 12 adjacent to the connecting wire 17, the dimension of the connecting wire width (width of 17) is a dimension in a direction perpendicular to an extension direction of the connecting wire 17 and the thickness direction, and the dimension of the second terminal portion land width (width of 12) is a dimension in a direction perpendicular to an extension direction of the second terminal portion land 12 and the thickness direction.
In regards to claim 17, Kasuya et al. show wherein the dimension of the connecting wire width (width of 17) is equal to or more than twice the dimension of the second terminal portion land width (width of 12).
In regards to claim 20, Kasuya et al. show wherein a ratio of a minimum distance L4 to a minimum distance L3 is equal to or less than ¼, the minimum distance 3 is a minimum distance between two of the second terminal portion lands 12 respectively adjacent to the connecting wire 17 and interposed with the connecting wire 17, and the minimum distance L4 is a minimum distance between one of the second terminal portion lands 12 and the connecting wire 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In regards to claims 3, 4, 18 and 19, Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 3, 4, 18 and 19, insofar as claims 19 and 20 can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kasuya et al. (U.S. Patent Application Publication # 2008/0246132 A1).
In regards to claim 3, Kasuya et al. show wherein the dimension of the connecting portion width (width across 19) is equal to or more than 0.2 mm.
In regards to claim 4, Kasuya et al. show wherein the dimension of the connecting portion width (width across 19)  is equal to or more than 0.2 mm.
In regards to claim 18, Kasuya et al. show wherein the dimension of the connecting wire width (width of 17) is equal to or more than 0.2 mm.
In regards to claim 19, Kasuya et al. show wherein the dimension of the connecting wire width (width of 17) is equal to or more than 0.2 mm.
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










3/16/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826